ON APPLICATION FOR REHEARING

JjTOBIAS, J.
We grant the applications for rehearing of Tenet Healthsystem Memorial Medical Center, Inc. d/b/a Memorial Medical Center — Baptist Campus, Dr. Thomas B. Ryan, and Professional Liability Insurance Company of America.
With their applications for rehearing, Tenet, Ryan and PLICA submit a certified true copy of the 17 October 2001 “Jury Trial Order Required by La. C.C.P. 1734” signed by Judge pro tempore Louis A. DiRosa. Our 2 March 2005 decision was substantially predicated upon Tenet’s, Ryan’s, and PLICA’s failure to prove by and in their writ applications that a judge actually signed a jury trial order. As a court of record, we are required to decide matters on the record before us. In the case of applications for supervisory writs of review, this court is dependent upon the parties furnishing us with all appropriate documentation to support their respective positions.
We conclude that the plaintiffs/respondents’ failure to timely furnish the jury bond required by the 17 October 2001 order constitutes a waiver of their right to a trial by jury. The 20 January 2004 jury trial order cannot afford the 12plaintiffs/respondents another opportunity to post a jury bond. We adhere to the rule established by our brethren of the Third Circuit Court of Appeal in Littleton *156v. Wal-Mart Stores, Inc., 99-390 (La.App. 3 Cir. 12/1/99), 747 So.2d 701.
Accordingly, we recall our 2 March 2005 decree and grant Tenet’s, Ryan’s, and PLICA’s motions to strike plaintiffs/respondents’ request for a jury trial.
REHEARING GRANTED; JURY TRIAL STRICKEN.
BELSOME, J., concurs in' result.